Case 1:21-cv-01101-CMA-SKC Document 1 Filed 04/21/21 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


  Civil Action No.:




  DWAYNE A. KEINON,
                          Plaintiff
  v.
  TA OPERATING, LLC d/b/a TRAVELCENTERS OF AMERICA, believed to be a Delaware
  Limited Liability Company,
                          Defendant.




                      COMPLAINT FOR DAMAGES FOR PERSONAL INJURY


          COMES NOW Plaintiff, by and through his attorney, Jeffrey Scott Lasswell, P.C., and

  for his Complaint against Defendant, states and alleges:

                                      JURISDICITON AND VENUE

       1. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C. §

          1332(a)(1) because Plaintiff is seeking more than $75,000.00, exclusive of interests and

          costs and the parties are citizens of different states.

       2. Venue is proper pursuant to 28 U.S.C.1391 (b)(2) because a substantial part of the events

          or omissions giving rise to the claim occurred in Colorado.




                                                                                          Page 1 of 5
Case 1:21-cv-01101-CMA-SKC Document 1 Filed 04/21/21 USDC Colorado Page 2 of 5




                                      BACKGROUND AND FACTS

    3. Defendant TA OPERATING, LLC d/b/a TRAVELCENTERS OF AMERICA (hereafter

       referred to as “TRAVELCENTERS” or “Defendant”) is the owner of certain real property

       located at 455 US-85, Walsenburg, Colorado (hereafter, “the property”).

    4. Prior to December 17, 2019, Defendant allowed an unreasonably dangerous condition to

       form and exist on its property in the form of ice on the ground near a fuel pump where its

       customers refueled their semi-tractor trailers.

    5. On December 17, 2019 Plaintiff stopped at the property to refuel his commercial tractor

       trailer and pulled up next to one of the gas pumps with ice on the ground next to, or near,

       the pump.

    6. Weather data from the U.S. Department of Commerce, National Oceanic & Atmospheric

       Administration (NOAA) shows that on December 16, 2019 nine to ten inches of snow

       had accumulated in Walsenburg, Colorado.

    7. The temperatures went above and below freezing over the next 24 hours, and 0.74 inches

       of melted snow was on the ground on December 17, 2019.

    8. That combination of precipitation and fluctuating temperatures caused the snow to melt,

       then freeze and form ice on Defendant’s property including the area near and around the

       gas pumps.

    9. As a result, while in the process of fueling his rig, Plaintiff was caused to slip and fall on

       the ice that Defendant had allowed to form and accumulate near the pump.

    10. Prior to Plaintiff’s arrival, Defendant had not remediated the ice by the application of ice

       melt.




                                                                                          Page 2 of 5
Case 1:21-cv-01101-CMA-SKC Document 1 Filed 04/21/21 USDC Colorado Page 3 of 5




    11. Nor had Defendant taken any other measure to remove the ice such as shoveling or

        breaking it apart.

    12. As a direct and proximate result of Plaintiff falling, Plaintiff has suffered, and continues to

        suffer, serious physical injuries, including torn ligaments in both of his legs, endured pain

        and suffering, been forced out of the heavy physical work of hauling cars and therefore lost

        past wages and had his earning capacity impaired.

                                  FIRST CLAIM FOR RELEIF
                             COLORADO’S PREMISES LIABIITY ACT
                                      (C.R.S. 13-21-115)

    13. Plaintiff restates all the above as if fully set forth.

    14. On the date of the fall referenced above, Defendant owned the property according to the

        Huerfano County Assessor’s office.

    15. Defendant was legally responsible for the condition of the property and the activities

        conducted or circumstances existing on the property by virtue of running a for profit

        business open to the public at the property because Defendant was responsible for ensuring

        ice was not allowed to form around the pumps, and if it did form, to properly remediate it.

    16. Plaintiff was a “licensee” for the purposes of C.R.S. §13-21-115 in that he was a customer

        of Defendant at and near the time of the fall. He had stopped there to purchase fuel for his

        truck as well as other items form Defendant.

    17. By allowing ice to form and exist on the ground near a fuel pump on the property where its

        customers were expected to walk, refuel and enter and exit their vehicles, Defendant

        unreasonably failed to exercise reasonable care to protect against dangers of which it

        actually knew or should have known.




                                                                                            Page 3 of 5
Case 1:21-cv-01101-CMA-SKC Document 1 Filed 04/21/21 USDC Colorado Page 4 of 5




     18. Defendant had actual knowledge of the ice in the area where Plaintiff fell because after the

         fall, the store manager told Plaintiff and first responders that she had seen the ice, but had

         gotten busy and failed to put down ice melt or have the ice removed.

     19. Further, Defendant should have known about the ice on the ground where Plaintiff was

         caused to fall because Defendant was the one who took on the responsibility of putting ice

         melt down, and therefore should have inspected the grounds as needed, especially in light of

         snow accumulating the day before and fluctuating temperatures.

     20. As a direct and proximate result of Plaintiff falling, Plaintiff has suffered, and continues to

         suffer, serious physical injuries, torn ligaments in both of his legs, endured pain and

         suffering, been forced out of the heavy physical work of hauling cars and therefore lost past

         wages and had his earning capacity impaired.

     21. As a result of his injuries and damages, Plaintiff has, among other things, temporary and

         permanent injuries and disabilities, temporary and permanent physical impairment and loss

         of enjoyment of life, has incurred medical bills, loss of past and future income and other

         economic damages, pain and suffering.

     WHEREFORE Plaintiff respectfully moves this Honorable Court to enter judgment in his favor

  and against Defendant, for all damages allowed by law, including economic and non-economic

  damages, costs herein expended, for expert witness fees, and interest, all as provided by law from

  the date this action accrued to the date of satisfaction of the judgment, and as otherwise may be

  provided for by law, and for such other and further relief deemed just.




                                                                                              Page 4 of 5
Case 1:21-cv-01101-CMA-SKC Document 1 Filed 04/21/21 USDC Colorado Page 5 of 5




                                            JURY DEMAND

  Plaintiff does not demand a jury trial.

          Respectfully submitted on April 21, 2021 by:


                                                         /s/ Jeffrey Scott Lasswell
                                                         Jeffrey Scott Lasswell
                                                         Jeffrey Scott Lasswell, P.C.
                                                         104 S Cascade Avenue, Suite 202
                                                         Colorado Springs, CO 80903
                                                         Telephone: (719) 635-1245
                                                         E-mail: lasswell@jslpc.com
                                                         Attorney for Plaintiff Dwayne A. Keinon




                                                                                         Page 5 of 5
